Citation Nr: 1746831	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to June 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for cluster headaches, rated 0 percent, effective July 1, 2009.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2013, the Board remanded the claim for additional development.  An interim (February 2016) rating decision by the Roanoke, Virginia RO granted an increased (30 percent) rating, effective throughout, from the date of award of service connection, and determined the service-connected headache disability was more properly rated as migraine headaches.  The claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In September 2016, the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the claim.  The September 2016 Board remand directed the AOJ to ask the Veteran to identify all providers of evaluations and treatment he has received for migraine headaches and meningioma and to provide authorizations to secure such records.  October 2016 correspondence from the AOJ requested such information.  However, an October 2016 VA examination inquiry sheet notes the scheduled VA examination was cancelled because the Veteran could not be contacted.  A December 2016 report of general information notes he reported he was in Bahrain and would not return until 2018.  Accordingly, it is not clear whether he received the October 2016 correspondence requesting him to identify any treatment or evaluations he received for his migraine headaches and meningioma from non-VA providers, including at military hospitals; in fact, the record suggests otherwise.  Corrective action is necessary.  Notably, an April 2016 VA treatment record notes he received neurovascular treatment from an outside provider.  In a March 2017 email to VA treatment providers, he inquired whether he could continue VA treatment at a US Navy hospital in Bahrain.  

In addition, the September 2016 Board remand directed the AOJ to arrange for a neurological evaluation of the Veteran to determine the nature and severity of his service-connected headaches and to differentiate between symptoms attributable to the migraine headaches and those attributable to the separately service-connected (and rated) meningioma.  The examination was cancelled when he reported he would be in Bahrain until 2018.  On remand, it should be determined whether or not it is feasible to arrange for a neurological examination of the Veteran at a US Navy hospital in Bahrain (mentioned in his March 2017 e-mail).  If such is not feasible, he should be examined upon return to the United States.   

The case is REMANDED for the following:

1. The AOJ should ensure it has the Veteran's correct current address of record; advise him that the complete records of his non-VA treatment for migraine headaches and meningioma, including at any military hospitals are pertinent evidence that is outstanding; and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any identified records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.  If any private (non-VA) records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2.  The AOJ should then, if feasible, arrange for a neurological examination of the Veteran in Bahrain to determine the nature, frequency, and severity of the Veteran's service-connected migraine headaches.  [If an examination of the Veteran in Bahrain is not feasible, he should be examined upon his return to the United States.]  His entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed. 

Based on review of the record and interview and examination of the Veteran, the examiner should provide responses to the following:

(a) Please identify all symptoms associated with the Veteran's headaches, noting their severity, frequency, and duration. 

(b) Please indicate whether the headaches are manifested by characteristic prostrating attacks, and describe the treatment regimen prescribed (and any relief/additional symptomatology that results), and the level of functioning remaining during the headaches, both with and without medication.  Please describe the frequency and duration of any characteristic prostrating attacks and specifically indicate whether the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rationale for the response to this question should cite to factual data in the record that support that the headaches are/are not characterized by characteristic prostrating attacks and are/are not productive of severe economic inadaptability and support the findings regarding duration, frequency, and level of functioning remaining when they occur. 

(c) Please distinguish, to the extent possible, symptoms associated with the Veteran's service-connected migraine headaches from those associated with his service-connected meningioma.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate. 

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

